DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 29-32, drawn to a packaging element comprising a polymer layer.
Group II, claim(s) 33-38, drawn to an energy storage module.
Group III, claim(s) 39-43, drawn to a method for electrophoretically depositing an electrode film on a substrate.
Group IV, claim(s) 44-47, drawn to an electrode film and electrode comprising the film.
Group V, claim(s) 48, drawn to drawn to a method for electrophoretically depositing an insulating ceramic material on a substrate.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
UPON ELECTION OF GROUP I, THE FOLLOWING SPECIES REQUIREMENT APPLIES TO CLAIMS 29-32.
Election of species to a particular polymer is required.
UPON ELECTION OF GROUP II, THE FOLLOWING SPECIES REQUIREMENT APPLIES TO CLAIMS 33-38.
Election of species to a particular polymer is required.
UPON ELECTION OF GROUP III, THE FOLLOWING SPECIES REQUIREMENT APPLIES TO CLAIMS 39-43.
Election of species to a particular particle is required.
UPON ELECTION OF GROUP IV, THE FOLLOWING SPECIES REQUIREMENT APPLIES TO CLAIMS 39-43.
Election of species to a particular particle is required.
UPON ELECTION OF GROUP IV, THE FOLLOWING SPECIES REQUIREMENT APPLIES TO CLAIMS 44-47.
Election of species to a particular particle is required.
UPON ELECTION OF GROUP V, THE FOLLOWING SPECIES REQUIREMENTS APPLY TO CLAIM 48.
Election of species to a particular polymeric material and ceramic material are required.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because the groups do not share the same or corresponding technical feature.
	Group I is to a packaging element alone.  Groups III-IV are directed to material divergent subject matter and none of group III-IV remotely share the same or corresponding technical feature of Group I.  In addition, while Group I and II appear to share the packaging element, the packaging element of Group I does not appear to define a special technical feature over the art as evidence at least by the various X reference citations of record (applied to original claims 1-10, which correspond to the claims in Groups I and II).  Since the packaging element of Group I does not appear to define a special technical feature, then the inventions of Groups I and II, which are drawn to distinct inventions lack unity of invention and are subject to restriction.
Group II is to a packaging element alone.  Groups III-IV are directed to material divergent subject matter and none of group III-IV remotely share the same or corresponding technical feature of Group II. In addition, while Group I and II appear to share the packaging element, the packaging element of Group I does not appear to define a special technical feature over the art as evidence at least by the various X reference citations of record (applied to original claims 1-10, which correspond to the claims in Groups I and II).  Since the packaging element of Group I does not appear to define a special technical feature, then the inventions of Groups I and II, which are drawn to distinct inventions lack unity of invention and are subject to restriction.
Group III is to a method for electrophoretically depositing an electrode film on a substrate.  Groups I, II, IV and V are directed to material divergent subject matter and none of group I, II, IV and V remotely share the same or corresponding technical feature of Group III.  In addition, while Groups III and IV (method and product) appear related, since the invention of Group III does not define a special technical feature over the cited prior art of record (see ISR document of record applied to original claim 14 which corresponds to the claims in Group III), there is no unity of invention between the method of Group III and product of Group IV.
Group IV is to an electrode film and electrode film on a substrate.  Groups I, II and V are directed to material divergent subject matter and none of group I, II and V remotely share the same or corresponding technical feature of Group IV.  In addition, while Groups III and IV (method and product) appear related, since the invention of Group III does not define a special technical feature over the cited prior art of record (see ISR document of record applied to original claim 14 which corresponds to the claims in Group III), there is no unity of invention between the method of Group III and product of Group IV.
Group V is to a method for electrophoretically depositing an insulating ceramic material on a substrate.  Groups I-IV are directed to material divergent subject matter and none of group I-IV remotely share the same or corresponding technical feature of Group V.
In short it is evident from the divergent subject matter of the various Groups above and the divergent prior art citations in the ISR of record to the different groups with insufficient overlap that lack of unity exists through the claimed subject matter and restriction is proper.
A telephone call was made to Mr. Anthony P. Venturino on February 10, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725